DETAILED ACTION
Status of Claims:
Claims 1, 3-12, 14-18, 21 and 22 are pending.
This Action is Made Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. The applicant argues that the membranes Runneboom are not used to aerated the bulk liquid. The applicant supports this argument by pointing to para. 0073 which teaches a gas inlet port for aerating the reactor. This argument is not persuasive because Runneboom teaches multiple embodiments using the membrane aerated biofilm. Teaching one embodiment with a separate gas inlet does not discount the embodiments without a separate gas inlet. The applicant argues that paragraph 0099 of Runneboom teaches only an aerobic biofilm and not an aerobic bioreactor because para. 0097 states that gas is introduced is not the lumen of the hollow filaments. This argument is not persuasive because membrane aerated biofilms require the gas to be provided to the lumen. If the gas was not provided to the lumen the membrane would not have been aerated. Additionally providing gas to the lumen does not prevent the gas from aerating the bulk reactor. The applicant further points to para. 0106 to support the argument that the bulk liquid is not aerated. This argument is not persuasive because paragraph 0106 states that the reactor is an “aerobic reactor” and that oxygen is “fed into hollow polyester microfilaments.” Therefore the bulk reactor is aerobic and Runneboom only discloses adding oxygen with the membrane. The applicant further argues that the membrane aerated biofilms of Runneboom do not provide the same function as the aerators of Josse. This argument is not persuasive because both the membrane aerated biofilms of Runneboom and the aerators of Josse provide oxygen to a reactor and because the amount of oxygen added can be controlled with the membrane aerated biofilms of Runneboom. As the membrane aerated biofilms allow for different levels of oxygenation (see para. 0099) they would obviously be applicable to the reactor of Josse.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12, 14-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2013/0213883) in view of Albertson (USPN 3,226,317) and Runneboom et al (US 2009/0095675).

Regarding Claim 1:
	Josse teaches the process for treating water comprising the steps of, a) providing primary treatment of the water by way of a micro-sieve (micro-screening) to produce a primary effluent stream (primary effluent C) and primary sludge stream (primary sludge E) (see para. 0028); b) providing secondary treatment of the primary effluent by way of a process having a suspended biomass (treatment in nitration reactor 18 with suspended growth) (see para. 0040), to produce a secondary effluent stream (secondary effluent D) (see para. 0029) and activated sludge stream (secondary sludge F and return mixed liquor W) (see para. 0029, 0043-0044); and, c) recycling a portion of the waste activated sludge stream to multiple locations (see para. 0043, 0044, fig, 2).
	Josse does not disclose recycling a portion of the activated sludge stream to the micro-sieve wherein the portion of the activated sludge stream comprises activated sludge or the secondary treatment comprising treatment with a membrane aerated biofilm.
	Albertson teach recycling an activated sludge stream (secondary sludge) to the primary clarifier tank (see col. 6 lines 1-7). 
	Runneboom teaches water treatment, wherein the secondary treatment comprises a membrane aerated biofilm (biofilm of external surface of filaments fed oxygen) (see para. 0061).
	Josse and Albertson are analogous inventions in the art of treating water. It would have been obvious to one skilled in the art before the filing date of the invention to add the recycle stream of activated sludge to the primary treatment (micro-sieve) of Josse, as disclosed by Albertson, because it is the simple addition of a known recycle stream to a known process, obviously resulting in activated sludge being screened, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield  predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Josse and Runneboom are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to replace the aerator of Josse in the secondary treatment with the membrane aerated biofilm of Runneboom to the secondary treatment of Josse because it is the simple substitution of one known aeration device with another controllable aeration device, obviously resulting in a controlled aerobic reactor, with an expectation of success (see Runneboom para. 0099, 0106). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 3:
	Josse, as modified, teaches the process of claim 1 wherein the suspended biomass comprises aerobic microorganisms or is suspended in water maintained under aerobic conditions (reactor 18 is suspended growth) (see Josse para. 0040).
	
Regarding Claim 4:
	Josse, as modified, teaches the process of claim 1 wherein the micro-sieve comprises a rotating belt (belt filter) (see Josse para. 0037).

Regarding Claim 5:
	Josse, as modified, teaches the process of claim 1 wherein a portion of the activated sludge is recycled to the secondary treatment step (return mixed liquor W) (see Josse para. 0039, fig. 2).

Regarding Claim 6:
	Josse, as modified, teaches the process of claim 1 further comprising a step of treating the primary sludge in an anaerobic digester (anaerobic digester 25) (see Josse para. 0047, fig. 2).

Regarding Claim 7:
	Josse, as modified, teaches the process of claim 1 wherein the micro-sieve has openings of 250 microns or less (80 microns) (see Josse para. 0037).

Regarding Claim 8:
	Josse, as modified teaches the process of claim 1.
	Josse does not teach that the primary treatment of the water removes less than 40% of the chemical oxygen demand. Josse teaches a 40 micron screen in the primary treatment removes 59% of the COD (see para. 0037, Table 1). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore it would have been obvious to one skilled in the art to adjust the size of the screen and amount of flocculant added in order to have less than 40% of the COD removed in the water.

Regarding Claim 9:
	Josse, as modified, teaches the process of claim 1 wherein primary sludge and some of the activated sludge are treated in an anaerobic digester (see Josse para. 0030, 0047, figs. 1, 2).

Regarding Claim 10:
	Josse, as modified, teaches the process of claim 1 wherein secondary treatment is provided by way of a membrane bioreactor (MBR) (membrane tank 20) (see Josse para. 0042, fig, 2).

Regarding Claim 11:
	Josse, as modified, teaches the process of claim 10 wherein secondary treatment is provided by way of an MBR without fine screening in the secondary treatment (there is no fine screening in the secondary treatment).

Regarding Claim 12:
	Josse, as modified, teaches the process of claim 1.
	Josse does not teach treating the primary effluent with an IFAS in the same embodiment as the providing primary treatment with a micro-sieve.
	Josse further teaches treating primary effluent with an IFAS reactor (IFAS reactor 38) (see para. 0071).
	It would have been obvious to one skilled in the art to replace the secondary treatment of the embodiment of figure 2 with the secondary treatment of figure 5, comprising and IFAS reactor because it is the simple substitution on one secondary treatment resulting in an effluent D with another secondary treatment resulting in an effluent D. Further Josse teaches that the subsets of the process can be changed in the disclosed embodiments depending on the waste being treated (see para. 0142).

Regarding Claim 14:
	Josse, as previously modified, teaches the process of claim 1 wherein the membrane aerated biofilm is immersed in the 15suspended biomass (see Runneboom para. 0069).

Regarding Claim 15:
	Josse, as previously modified, teaches the process of claim 1 wherein the membrane aerated biofilm is supported on a cord, the cord further comprising a reinforcing filament (fabric with spacer material) (see Runneboom para. 0020).

Regarding Claim 16:
	Josse, as previously modified, teaches the process of claim 1 comprising operating an MABR without nitrate recycle (no nitrate recycle is disclosed, therefore it is not required).

Regarding Claim 17:
	Josse as previously modified, teaches the process of claim 1.
	The combination does not explicitly teach a solids retention time of 10 days or less in the MABR.
	Josse further teaches it is necessary to provide an adequate solids retention time (see para. 0071). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore it would have been obvious to one skilled in the art to adjust the solids retention time in order to reach the proper treatment level. 

Regarding Claim 18:
	Josse, as previously modified, teaches the process of claim 1 wherein water containing the membrane aerated biofilm is sparged intermittently (gas is added by sparging therefore it is intermittent) (see Runneboom para. 0008).

Regarding Claim 21:
	Josse teaches the process of claim 1, wherein the portion of the activated sludge treated in the micro-sieve is not treated in a thickener (stream W is not treated in a thickener) (see Josse para. 0042, 0043, claim 1).

Regarding Claim 22:
	Josse, as modified, teaches the process of claim 1 wherein the secondary treatment includes nitrification (see Josse para. 0132)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/26/2022